

117 HR 4738 IH: COVID–19 American History Project Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4738IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Letlow introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the American Folklife Center at the Library of Congress to establish a history project to collect video and audio recordings of personal histories and testimonials, written materials, and photographs of those who were affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 American History Project Act.2.Findings; purpose(a)FindingsCongress finds as follows:(1)COVID–19 is a highly infectious respiratory illness caused by a virus called SARS–CoV–2. This disease has caused a worldwide pandemic affecting millions of people and has fundamentally altered the operations of the world’s cities, businesses, and schools.(2)The outbreak of COVID–19 was first detected in Wuhan, China, and on January 21, 2020, the first confirmed case of COVID–19 was diagnosed in the United States.(3)The World Health Organization (WHO) declared COVID–19 a global pandemic on March 11, 2020, and the President of the United States issued a national emergency declaration concerning the pandemic on March 13, 2020.(4)To date, 194 million individuals have tested positive for COVID–19. Of those, 35 million are Americans; that is, more than one of every 10 Americans. Almost 4.2 million people have died from COVID–19 globally, and over 610,000 deaths have occurred in the United States. (5)The first American received the COVID–19 vaccine on December 14, 2020. Since then, 163 million Americans have been vaccinated and 188.5 million have received at least one dose. The vaccine became available to every American adult 18 and older on April 19, 2021.(6)While there are still remaining cases, and healthcare professionals and researchers are tirelessly working to eradicate the disease, it is important we begin work to fully capture the firsthand personal stories of those impacted by COVID–19, a major national event in the history of this country.(7)Oral histories are of immeasurable value to historians, researchers, authors, journalists, film makers, scholars, students, and citizens of all walks of life. Survivors of the pandemic, survivors of loved ones who lost their lives to COVID–19, and frontline healthcare workers should be remembered and can provide valuable firsthand knowledge on how this pandemic impacted their everyday lives.(8)It is in the Nation’s best interest to collect and catalog oral histories of Americans who were affected by the pandemic so that future generations will have original sources of information regarding the lives and times of those who lived through or died from the COVID–19 pandemic and conditions under which they endured. These accounts will allow an opportunity for Americans to remember those who lost their lives and may learn firsthand of the heroics, loneliness, horrors, and triumphs of the healthcare workers who combated this pandemic.(9)The Library of Congress, as the Nation’s oldest Federal cultural institution and largest and most inclusive library in human history, is an appropriate repository to collect, preserve, and make available to the public an archive of these oral histories. The Library’s American Folklife Center has expertise in the management of documentation projects and experience in the development of cultural and educational projects for the public.(b)PurposeIt is the purpose of this Act to create a new federally sponsored, authorized, and funded project that will coordinate at a national level the collection of video and audio recordings of personal histories and testimonials, written materials, and photographs of Americans who contracted COVID–19, individuals who lost family members and friends to COVID–19, and healthcare workers who fought to treat the illness. These stories will inform, assist, and encourage local efforts to preserve the stories of this pandemic and the ones who lost their battle to the pandemic.3.Establishment of project at American Folklife Center to collect video and audio recordings, written materials, and photographs of individuals affected by covid–19(a)In generalThe Director of the American Folklife Center at the Library of Congress shall establish a history project to be known as the COVID–19 American History Project (hereafter referred to as the Project) to—(1)collect video and audio recordings of personal histories and testimonials of individuals who contracted COVID–19, individuals who lost family members to COVID–19, and frontline healthcare workers who fought to treat the illness;(2)create a collection of the recordings obtained (including a catalog and index) which will be available for public use through the National Digital Library of the Library of Congress and such other methods as the Director considers appropriate, to the extent feasible and subject to available resources; and(3)solicit, reproduce, and collect written materials (such as letters and diaries) and photographs relevant to the personal histories of individuals who contracted COVID–19, individuals who lost family members and friends to COVID–19, and frontline healthcare workers who fought to treat the illness, and catalog such materials in a manner the Director considers appropriate, consistent with and complimentary to the efforts described in paragraphs (1) and (2).(b)Use of and consultation with other entitiesThe Director may carry out the activities described in paragraphs (1) and (3) of subsection (a) through agreements and partnerships entered into with other government and private entities, and may otherwise consult with interested persons (within the limits of available resources) and develop appropriate guidelines and arrangements for soliciting, acquiring, and making available recordings, written materials, and photographs under the Project. The recordings, written materials, and photographs shall be available on the Library of Congress website and may be used to educate the public on the impacts COVID–19 has on everyday Americans.(c)TimingAs soon as practicable after the enactment of this Act, the Director shall begin collecting video and audio recordings under subsection (a)(1).4.Private support(a)Acceptance of donationsThe Librarian of Congress may solicit and accept donations of funds and in-kind contributions to carry out the Project.(b)Establishment of separate gift accountThere is established in the Treasury (among the accounts of the Library of Congress) a gift account for the Project.(c)Dedication of fundsNotwithstanding any other provision of law—(1)any funds donated to the Librarian of Congress to carry out the Project shall be deposited entirely into the gift account established under subsection (b);(2)the funds contained in such account shall be used solely to carry out the Project; and(3)the Librarian of Congress may not deposit into such account any funds donated to the Librarian which are not donated for the exclusive purpose of carrying out the Project.5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act—(1)$250,000 for fiscal year 2022; and(2)such sums as may be necessary for each succeeding fiscal year, except that no funds are authorized to be appropriated to carry out this Act for any fiscal year which begins after the expiration of the 3-year period beginning on the date of the termination of the declaration of the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus.